LANE, J.
The assignment offered to Edwards is limited to making up the entire work and vending here, or the preparation of the parts for exportation to be made up in foreign countries. The contract is to convey an absolute right, without any limitation. He has'shown no title in himself to convey according to his contract, and unless he shows such, must fail; for the defendant was not bound to part with his money, unless he got what by the contract he was to receive for it.
LANE, J. The parol negotiations and understandings of the parties were put an end to when the contract was written, they are supposed to have reduced their agreement to writing, and it cannot now be altered or enlarged by parol, nor explained except in respect of a latent ambiguity. None such is in this case.
*617The plaintiff then submitted to a nonsuit,'and the jury was discharged.
Strait afterwards moved to open up the non suit and for a new trial, but the motion was overruled.